Citation Nr: 1524362	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-24 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Veterans Hospital Administration (VHA) Central Office (CO)


THE ISSUE

Entitlement to payment or reimbursement for the cost of emergency medical treatment rendered at Mercy St. Anne Hospital on August 31, 2012.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to April 1972.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a decision of VA Ann Arbor Healthcare System, which disapproved a claim for payment of emergency medical services provided to the Veteran on August 31, 2012, at Mercy St. Anne Hospital. 

The Veteran presented testimony before the Board in November 2014; the transcript has been associated with the virtual (paperless) record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described below.

The Veteran is seeking payment or reimbursement for emergency medical care received at Mercy St. Anne Hospital on August 31, 2012.  While the Veteran does not contend that the services were previously authorized in advance by VA, he does maintain that such care was rendered in a medical emergency of such nature that delay would have been hazardous to his life or health.  

To be eligible for payment or reimbursement under 38 U.S.C.A. § 1725 , the claim must be filed within 90 days after the latest of the following relevant to this appeal: (1) The date that the Veteran was discharged from the facility that furnished the emergency treatment; or (2) The date the Veteran finally exhausted, without success, action to obtain payment from a third party.  See 38 C.F.R. §17.1004(d).  

The provisions of 38 U.S.C.A § 1725(a) provide that VA shall reimburse certain veterans for the reasonable value of emergency treatment furnished the Veteran in a non-Department facility.  Eligibility under 38 U.S.C.A § 1725(b) requires the following: (1) the veteran is an active VA health-care participant, which means he or she is enrolled in the health care system established under section 1705(a) and received care within the 24-month period preceding the furnishing of such emergency treatment; (2) the Veteran is personally liable for payment, which means he or she is financially liable to the provider of emergency treatment for that treatment, has no entitlement to care or services under a health-plan contract, has no other contractual or legal recourse against a third party that would, in whole, extinguish such liability to the provider, and is not eligible for reimbursement for medical care or services under 38 U.S.C.A. § 1728.  38 U.S.C.A. § 1725. 

The implementing regulation, 38 C.F.R. § 17.1002, provides that payment or reimbursement for emergency services for non service-connected disabilities in non-VA facilities is made only if all of the following are met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the veteran's liability to the provider; and

(h) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 38 C.F.R. § 17.1002(a)-(h) (2014). 

The provisions in 38 C.F.R. § 17.1002 are conjunctive, not disjunctive; i.e. all of the enumerated criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 

Effective January 20, 2012, VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible veterans for service-connected and nonservice-connected conditions at non-VA facilities.  The purpose of the amendments was to implement provisions from § 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110, which revised 38 U.S.C. §§ 1725 and 1728.  The amendments include, but are not limited to, making the definition of "emergency treatment" in § 1725(f)(1) applicable to § 1728, including by replacing the standard for determining the existence of a medical emergency in § 17.120(b) with the "prudent layperson" standard.  See 76 Fed. Reg. 79 , 067-79,072 (Dec. 21, 2011).  These amendments made changes to 38 C.F.R. § 17.1002.  Effective May 21, 2012, VA published a final rule amending 38 C.F.R. § 17.1002 to conform to 2010 statutory changes.  See 77 Fed. Reg. 23,615 (April 20, 2012).

The Board is unable to render a decision on the merits of this claim as the appellate record is woefully incomplete.  First, copies of the January 28, 2013, decision denying the claim as non-emergent and the March 13, 2013, decision denying the claim since a VA facility was feasibly available and their respective notification of the denials to the Veteran are missing from the paper and virtual record.  Next, there is no information in the medical folder as to whether the Veteran was enrolled in the VA health care system and had received medical services within the 24-month period preceding the furnishing of such emergency treatment and whether the Veteran is financially liable to the provider of emergency treatment for that treatment.  It appears the Veteran had private insurance, as well as his spouse; however, there is no information as to whether the Veteran exhausted, without success, action to obtain payment from the third party private health insurer for the treatment rendered in August 2012.  The decisions and pertinent information delineated above must be obtained upon Remand.  38 C.F.R. § 3.159(c)(1), (2).

Records of the complete emergency department visit of the Veteran at Mercy St. Anne Hospital, which is the subject of the instant dispute, have not been obtained.  The only records are a review by the attending physician and an addendum to the emergency department  report.  The attending physician clearly indicates that the Veteran was first seen by her and BH, Physician Assistant, who gave a dictation for the complete emergency department visit.  Such must be obtained upon Remand.  38 C.F.R. § 3.159(c)(1).

The Veteran maintains the emergency arose following treatment of a dental abscess; however, dental records have not been obtained.  The Veteran further maintains that he was prescribed antibiotics for the abscess by his dentist, but they were not effective so he contacted his family physician, Dr. MAJ, for a stronger dose, which was prescribed.  These records have not been obtained.  He then indicates that on the day of the emergent situation he contacted the doctor on call at his family physician's office and was told that he should seek medical care immediately or "he would die" as the doctor thought the Veteran might have blood poisoning.  These records have also not been obtained.  Efforts must be made to associate these private medical records with the claims folder prior to appellate disposition.  Id.

Upon Remand, the RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the January 28, 2013, decision denying the claim as non-emergent and the March 13, 2013, decision denying the claim since a VA facility was feasibly available and their respective notification of the denials to the Veteran.  

2.  Provide information as to whether: (a) the Veteran was enrolled in the VA health care system and had received medical services within the 24-month period preceding the furnishing of such emergency treatment; and (b) the Veteran is financially liable to the provider of emergency treatment for that treatment.

3.  Confirm the Veteran had private insurance, as well as his spouse.  Then confirm whether the Veteran exhausted, without success, action to obtain payment from the third party private health insurer for the treatment rendered in August 2012.  

4.  Obtain dental records of the Veteran for treatment of an abscess tooth in August 2012.  All requests for records and their responses must be associated with the claims folder.  

5.  Obtain records of the Veteran's family physician, Dr. MAJ, dated in August 2012 showing prescription of antibiotics for treatment of a tooth abscess and the notes from the on call physician on the night of August 31, 2012.  All requests for records and their responses must be associated with the claims folder.  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue on appeal and furnish to the Veteran and his representative an appropriate supplemental statement of the case SSOC and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




